Citation Nr: 1803852	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-10 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1971, April 1971 to April 1974, October 1974 to July 1977, August 1977 to May 1979, and May 1979 to June 1987, approximating 21 years of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before Veterans Law Judge (VLJ) Ridgway at a Travel Board hearing in March 2017.  The transcript is of record.  As VLJ Ridgway is no longer employed by the Board, the Veteran was given an opportunity to present testimony before a new VLJ or have the Board proceed with the adjudication of the appeal based on the evidence of record.  He elected the latter.  See November 2017 Correspondence.  As such, VLJ Mays issues the decision herein.


FINDING OF FACT

Sleep apnea had its onset during service.


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his current sleep apnea condition first started during service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran has a current diagnosis of obstructive sleep apnea.  See October 2013 VA Examination Report.  The first element of service connection has been met.  

The Veteran complained of "frequent trouble sleeping" on his May 1987 Report of Medical History for purposes of separation, but he did not seek treatment for sleep apnea until 2002, approximately 15 years after the Veteran's retirement from active duty in June 1987.  See February 2002 Civilian Treatment Record.  He was diagnosed with a sleep disorder based on his symptoms of snoring and interference with breathing during sleep and was referred for a sleep study.  See October 2003 Civilian Treatment Record.  

Sleep apnea is not a presumptive diagnosis under § 3.309(a).  However, the remaining evidence of record, including the lay evidence from the Veteran, his spouse, and his fellow serviceman, which refers to symptoms existing since service, makes it more likely than not that this diagnosis had its onset during service.  The Veteran's wife has been married to the Veteran since his time on active duty.  She observed her husband snoring for the first 35 years of marriage.  See September 2013 Statement.  The September 2009 buddy statement reveals that the Veteran's fellow serviceman observed him sleeping during field training where the Veteran would have bouts of loud snoring followed by moments of silence (stopped breathing during sleep).  

The Board finds that these lay statements are competent, credible, and probative evidence addressing causation/nexus.  The symptoms the Veteran has experienced in service are the same symptoms which later resulted in the use of a CPAP machine (see June 2006 Civilian Treatment Record) and diagnosed as obstructive sleep apnea.  See January 2012 Civilian Treatment Record.

The second element of in-service occurrence and third element of nexus are met.  

The Board recognizes that the record contains a negative nexus opinion from the October 2013 VA examiner who opined that the Veteran's sleep apnea was less likely than not related to service.  The rationale was based on the fact that there was no evidence documenting that the Veteran's trouble sleeping (reported on May 1987) was related to sleep apnea.  The Board does not assign any probative value to this inadequate opinion as it completely discounts the lay evidence of record, i.e., the Veteran's symptomatology in service and after service, and instead impermissibly relies on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

Regardless of the deficiencies of the October 2013 VA opinion, the remaining evidence of record demonstrates, as discussed above, that all material elements of the claim have been met, and as such, service connection for sleep apnea is warranted. 

ORDER

Service connection for sleep apnea is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


